Case 1:20-cv-06182-ERK-VMS Document 11 Filed 09/01/21 Page 1 of 3 PagelD #: 50

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

xX
Fidela Arias,
Plaintiff
V.
Docket No.: 20CV6182
La Fonda Rest Corp. et al
Defendant(s)
xX

 

MOTION FOR EXTENSION OF TIME
Comes now Defendant's by their attorney John Garzon Esq, and request an
extension of time of the scheduling order for to complete the discovery in this

matter.
Date: September 1, 2021

Respectfully submitted,
JOHN GARZON, ESQ.

By: Ol (nr

John Garzon.\
Attorney for defendants
46-12 Queens Blvd, Ste 204
Sunnyside, NY 11104
T. (718) 433-1331
F. (718) 433-1330
attyjohngarzon@msn.com
Case 1:20-cv-06182-ERK-VMS Document 11 Filed 09/01/21 Page 2 of 3 PagelD #: 51

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

xX
Fidela Arias,
Plaintiff
Vv.
Docket No.: 20CV6182
La Fonda Rest Corp. et al
Defendant(s)
xX

 

AFFIRMATION AND SUPPORT

1. I, John Garzon, an attorney permitted to practice law in the Eastern District
of New York duly affirms:

2. Iam the attorney of record representing the defendants in this matter.

3. I previously conferred with my client with regard to providing certain
records for the plaintiff in this matter concerning the claim pending by the
plaintiff.

4. On August 31st, 2021 I conferred with the plaintiff's counsel regarding the
pendency of the discovery.

5. Counsel's in this matter have agreed that a motion will be filed for an
extension of time requesting an additional 30 days for the discovery pending
by the defendants.

6. Counsel for the plaintiff does not oppose this request by the defendant for
the extension of time.

7. For the reasons stated herein an extension of time for 30 days is respectfully
requested.

Dated: September 1, 2021

CMe”

Johh Gardon
Case 1:20-cv-06182-ERK-VMS Document 11 Filed 09/01/21 Page 3 of 3 PagelD #: 52

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

xX
Fidela Arias,
Plaintiff
V.
Docket No.: 20C V6182
La Fonda Rest Corp. et al
Defendant(s)
xX
CERTIFICATE OF SERVICE

I hereby certify that on September 1, 2021, I filed Defendant's Motion
Requesting an Extension of Time via the Court’s CM/ECF system and that

Defendant’s counsel, John J. Garzon, Esq., is a Filing User of the Court’s
CM/ECF system.

 

John Garzqan
